DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sliding bearing” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference characters “1” and “3” appear to identify the same structure in Figures 1-5.  
reference characters “2” and “5” appear to identify the same structure in Figures 3-5. 
reference characters “9” and “10” appear to identify the same structure in Figures 2-3.
reference characters “13” in Figure 3 appears to identify the same structure as identified by reference character “10” in Figures 4-5.
Figures 1-2 are objected to for failing to comply with 37 CFR 1.84(I).  The figures have a line and shading quality that is too dark to distinguish between different features and too dark to be reproduced.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2 and 13 contain newly claimed limitations “first support sections” and “second support sections” respectively.  As understood by Applicant’s disclosure, first and second support sections are both part of previously claimed “support sections.”  Thus, Claims 2 and 3 should be amended to reflect this relation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Plante (US 3,223,330) in view of Ballu (US 9,565,847).
Claim 1. A boom mounting assembly for attachment to an agricultural machine, comprising: 
a primary frame (11); and a boom support frame (18 and 45-47) configured to support a boom (20) and suspended from the primary frame, and in which the boom support frame comprises 
a first sub-frame (18) connected to the primary frame; 
a second sub-frame (45-47) supported by the first sub-frame in support sections (36) provided, in a transverse direction, on opposite sides of a frame vertical center line (annotated Fig. 3); and 
an actuator (38) connected to the first and second sub-frames and operable such that the support sections move relative to the center line; in a transverse direction to increase a distance between the center line 
Claim 2. The boom mounting assembly according to claim 1, further comprising a transversely extending frame member (45 and 46), first support sections (upper surface of 36) provided on the transversely extending frame member on both of the opposite sides of the center line (Col. 3 and Fig. 3).  
Claim 3. The boom mounting assembly according to claim 2, wherein the first sub-frame is provided with the transversely extending frame member (Fig. 3).  
Claims 4 and 13. The boom mounting assembly according to respective claims 2 and 3, further comprising support members (33), the support members providing second support sections (lower, inner surface of 35) on both of the opposite sides of the center line and being supported on the transversely extending frame member such that the support members can be moved relative to the transversely extending frame in transverse direction by the actuator (Col. 2 and Fig. 3).  
Claims 5 and 14. The boom mounting assembly according to respective claims 4 and 13, wherein the support members are provided on the second sub-frame (Fig. 3-4).  
Claim 12. A method for controlling operation of a boom mounting assembly attached to an agricultural machine, the boom mounting assembly having a primary frame (11); and a boom support frame (18 and 45-47) configured to support a boom (20) and suspended from the primary frame, the boom support frame comprising; a first sub-frame (18) connecting to the primary frame; a second sub-frame (45-47) supported by the first sub-frame in support sections provided, in a transverse direction, on opposite sides of frame vertical center line (annotated Fig. 3); and an actuator (38) connecting to the first and second sub-frames; and the method comprising: moving the agricultural machine over a ground (Col. 1-3 and Fig. 3).
	Plante does not recite;
Claim 1. The boom support frame pivots in a transverse plane around a longitudinal axis of rotation provided in a pivot point.
Claims 11 and 20. A control unit functionally connected to the actuator such that the actuator can be operated by control signals provided by the control unit.
Claim 12. The boom support frame can pivot in a transverse plane around a longitudinal axis of rotation provided in a pivot point, receiving measurement signals in a control unit functionally connected to the actuator, the measurement signals indicative of an inclination angle caused by uneven ground; and generating control signals and providing the control signals to the actuator for operating the actuator in dependence on the measurement signal such that, depending on the inclination angle, the support sections are moved relative to the pivot point, thereby, in a transverse direction increasing a distance between the pivot point and a support section on one side of the pivot point and, at the same time, decreasing a distance between the pivot point and a support section on an opposite side of the pivot point and vice versa.
	However, Ballu discloses a boom mounting assembly for attachment to an agricultural machine, comprising: a primary frame (12); and a boom support frame (2a) configured to support a boom (2b) and suspended from the primary frame (12), and an actuator (3a) (Col. 12-13 and Fig. 3), and further teaches;
Claim 1. The boom support frame pivots in a transverse plane around a longitudinal axis of rotation (Y2) provided in a pivot point (Col. 6 and Fig. 3).
Claims 11 and 20. A control unit (5) functionally connected to the actuator such that the actuator can be operated by control signals provided by the control unit (Col. 13 and Fig. 3).
Claim 12. The boom support frame can pivot in a transverse plane around a longitudinal axis of rotation (Y2) provided in a pivot point, receiving measurement signals (Col. 13) in a control unit (5) functionally connected to the actuator, the measurement signals indicative of an inclination angle caused by uneven ground; and generating control signals and providing the control signals to the actuator for operating the actuator in dependence on the measurement signal such that, depending on the inclination angle (Col. 11-13 and Fig. 3). 
	Therefore, in view of Ballu’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Plante’s support frame to include a longitudinal axis of rotation so that the support frame could be pivoted independently from the machine yaw, and it would have been further obvious to have provided the method of receiving measurement signals in a control unit functionally connected to the actuator to provide automated boom control with respect to changes in the ground inclination.
	Plante, as modified by Ballu, would be capable of the support sections are moved relative to the pivot point, thereby, in a transverse direction increasing a distance between the pivot point and a support section on one side of the pivot point and, at the same time, decreasing a distance between the pivot point and a support section on an opposite side of the pivot point and vice versa.

Claims 6-10 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Plante and Ballu.
Plante does not recite;
Claims 6 and 15. The boom mounting assembly according to respective claims 4 and 14, wherein the support members comprise a roller provided on at least one side of the pivot point.  
Claims 7 and 16. The boom mounting assembly according to respective claims 6 and 15, wherein the support members each comprises a twin roller assembly.  
Claims 8 and 17. The boom mounting assembly according to respective claims 6 and 15, wherein the roller is a plastic roller.  
Claims 9 and 18. The boom mounting assembly according to respective claims 6 and 15, wherein the roller is supported on one of a rolling bearing and a sliding bearing.  
Claims 10 and 19. The boom mounting assembly according to respective claims 9 and 18, wherein the rolling bearing is a ball bearing. 
	However, the Examiner takes Official Notice that the use of rollers, twin rollers, plastic rollers, roller bearings, slide bearings, and ball bearings are well known to one of ordinary skill in the art.
	Therefore, it would have been obvious to one of ordinary skill in the art to have modified Plante’s support member to include any one of or combination of rollers, twin rollers, plastic rollers, roller bearings, slide bearings, and/or ball bearings to reduce friction and material wear during translational motion between the first and second sub frames.

    PNG
    media_image1.png
    590
    1044
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652